Exhibit 10.4

 

[LOGO]

 

March 27, 2001

 

 

Personal & Confidential

To:

 

Colin Wyatt

From:

 

David Thompson & Alberto Yepez

Re:

 

Officer Retention Program & Agreement

 

We are pleased to announce that effective on March 6, 2001, the Entrust Board of
Directors approved an Officer Retention Program. In your current position as Sr.
Vice President/GM, EMEA, you are eligible for this program.

 

The Officer Retention Program is intended to address concerns that corporate
officers can have during this CEO transition period. The Retention Program
provides for a reasonable severance package triggered if the eligible officer
suffers an Involuntary Termination within one year of the March 6, 2001
effective date. The Retention Program is intended to reduce uncertainty over
severance treatment in the event of an Involuntary Termination. This will allow
officers to continue to focus on lending and executing our business plan during
this CEO transition time.

 

In the event of Involuntary Termination of employment with the Company within
one year of March 6, 2001, you will be entitled to salary continuation of not
less than six months (the “Salary Continuation Period”). During the Salary
Continuation Period, you will receive your base salary at the rate approved by
the Board of Directors on January 26, 2001 and communicated to you in February
2001, or a higher base salary if your base salary should be increased beyond the
January 26, 2001 Board of Directors approved rate; any benefits in which you
participated prior to receiving notice, and bonuses paid at target at the
conclusion of the Salary Continuation Period. In addition, any currently held
stock options will continue to vest during the Salary Continuation Period.

 

For purposes of this Program, an Involuntary Termination shall mean termination
of your employment by Entrust without “Cause” or by means of a “Constructive
Termination”. For purpose of this Program, “Cause” shall mean: (i) any act of
personal dishonesty taken by the Officer in connection with his or her
responsibilities as an employee and intended to result in substantial personal
enrichment of the Officer, (ii) Officer’s conviction of a felony, (iii) a
willful act by the Officer which constitutes gross misconduct and which is
injurious to Entrust. For purposes of this Program, “Constructive Termination”
shall mean: (i) a reduction in the officer’s base salary, other than in
proportion to a general reduction of every employee’s base salary; or (ii) the
relocation of the officer to a facility or location more than fifty (50) miles
from the officer’s then-current location without the officer’s express written
consent.



--------------------------------------------------------------------------------

 

Except as expressly provided for herein, the Officer Retention Program does not
change your employment status prior to the execution of this Agreement. Your
employment status cannot be changed by any statement, promise, policy, or course
of conduct except through a written agreement signed by the Chief Executive
Officer of Entrust. Moreover, any rights established by this Program shall
expire and not be renewed as of March 6, 2002.

 

Eligibility for the Officer Retention Program is contingent upon signing this
Agreement along with the attached Non-Competition and Non-Solicitation
Agreement, which Agreement shall be in effect for the effective period of this
Program. In the event of Involuntary Termination, moreover, receipt of pay,
benefits, and bonus during the Salary Continuation Period is contingent upon
signing a reasonable release that would be provided at that time.

 

Finally, this memorandum also serves to remind you that in your current capacity
as an officer of Entrust Technologies, you are entitled to acceleration of
vesting of all outstanding options granted prior to or during the period of your
appointment as an officer, in the event of an Acquisition event in the
circumstances specified in this letter. This provision is not limited to the
effective period of this Program. The provisions concerning this shall be as
follows:

 

Upon the occurrence of an Acquisition Event (as defined herein), then the
vesting schedule of this option shall be accelerated so that all of the number
of shares which would otherwise have first become exercisable on any vesting
date scheduled to occur on or after the date of such Acquisition Event shall
become vested immediately prior to such Acquisition Event. An “Acquisition
Event” shall mean: (I) any merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or acquiring entity) less than 60% of
the combined voting power of the voting securities of the Company or such
surviving or acquiring entity outstanding immediately after such merger or
consolidation; (II) any sale of all or substantially all of the assets of the
Company; (III) the complete liquidation of the Company; or (IV) the acquisition
of “beneficial ownership” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934 (the “Exchange Act”) of securities of the Company
representing 60% or more of the combined voting power of the Company’s then
outstanding securities (other than through an acquisition of securities directly
from the Company) by any “person, as such term is used in Sections 13(d) and
14(d) of the Exchange Act other than the Company, any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, or any
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportion as their ownership of stock of the Company.

 

During the effective period of this Program, the terms of this Agreement are
paramount to the terms of any and all prior employment agreements you have with
Entrust. In the event of any conflict, the terms of this Agreement shall govern.
Any questions you may have should be directed to David Thompson or Alberto
Yepez.

 

2



--------------------------------------------------------------------------------

 

Sincerely,

       

/s/    David L. Thompson         

--------------------------------------------------------------------------------

     

/s/    Alberto Yepez         

--------------------------------------------------------------------------------

David L. Thompson

Co-CEO, CFO

     

Alberto Yepez       

Co-CEO, President Entrust Ventures

 

 

 

 

I have read, understood and therefore, accept this Officer Retention Program, as
set forth above, effective on March 6, 2001.

       

 

 

 

/s/    Colin Wyatt  

--------------------------------------------------------------------------------

       

(Name)

 

 

 

Attachment:

Non-Competition and Non-Solicitation Agreement

           

 

3